DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, 17, 18, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425).
Re: claims 11, 12, 16, 17, 18, and 20-26.  JP’463 shows in figure 1 a braking band of a disc for disc brake of ventilated type, wherein



-    said two plates 1a, 1b are coaxial with a same rotation axis;

-    said two plates comprise two inner side surfaces which are arranged facing each other as shown in figure 1;

-    said two inner side surfaces are mutually spaced apart forming a ventilation duct 8 or 9 for permitting a cooling air flow between the two plates;

-    said two plates 1a, 1b are connected to each other via at least pin elements 2-6 which project from an inner side surface of a first plate to reach the facing inner side surface of the facing plate as described in the solution section of the English abstract since the pins are described as being integrally supported between the discs 1a, 1b;

-    said pin elements are a plurality of pin elements distributed circumferentially in uniform manner to form circular rings, or ranks as indicated in the annotated figure below, forming a rank of inner pin elements 6 arranged closer to the rotation axis, a rank of outer pin elements 2 arranged further from the rotation axis, and ranks of intermediate pin elements 3, 4, 5;
[AltContent: textbox (Five ranks)][AltContent: connector][AltContent: ][AltContent: textbox (Drop shaped inner pin elements)][AltContent: arrow][AltContent: textbox (Tapered triangular shaped outer pin elements)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    169
    256
    media_image1.png
    Greyscale

-    the pin elements of ranks arranged close to each other are circumferentially staggered so that, following a radial direction with respect to the rotation axis, each pin element of any rank is located between two pin elements of the adjacent rank as shown in figure 1;

-    the pin elements have a cross section in a median plane parallel to the fluid flow in the ventilation duct as shown;

wherein

-    the pin elements of the intermediate ranks comprise:

-    at least one rank of pin elements of the intermediate ranks with pin elements or one of elements 3 and 5 having a shaped cross section, forming a circumference (i.e. the outer boundary of an object)-shaped cross section edge;

-    at least one further rank of pin elements of the intermediate ranks with pin elements or another of elements 4 having a substantially rhomboidal cross section, forming a rhombus-shaped cross section edge as shown; 
-    at least one further rank of pin elements of the intermediate ranks with pin elements or the other of elements 3 and 5 having a shaped cross section, forming a circumference-shaped cross section edge; and wherein

-    all pin elements of each intermediate rank are mutually equal in the same rank as shown, all ranks of the pin elements avoid circumferentially superimposing their dimension as shown since two pin elements of two different ranks are arranged so as not to reach each other while traveling along a circumference due to the pin elements of one rank being circumferentially staggered from the pin elements of another rank as shown in figure 1 of JP’463, but is silent with regards to the at least one rank of pin elements of the intermediate ranks with pin elements having a substantially circular cross section.
DE’425 teaches in figures 1a and 2 the use of a ventilated brake disc with two ranks of pin elements 7 of intermediate ranks with pin elements having a substantially circular shaped cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two ranks of intermediate pins of JP’463 to have included substantially circular cross sections, in view of the teachings of DE’425, in order to provide an alternate means of forming a connection between the two 
With regards to claims 21-26 JP’463 describes in the novelty section of the English abstract the pin elements 2-6 as being arranged between and integrally supporting the plates or armatures.  The pin element cross section is also not shown with an enlarged base in figure 1 of JP’463 the way an enlarged base or root portion is shown in figure 2 of the instant invention.  Therefore, the pin elements of JP’463 and JP’463, as modified by the circular cross section teaching, have a constant outer surface along their axial lengths from the inner side surface of the first plate or armature to the facing inner side surface of the facing plate or armature, as best understood.   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent Application 2004/0124047 to Oberti et al.
JP’463, as modified, is silent with regards to the rhomboidal cross section of elements 4 having four flat sides connected by arcs of circumference.



See Next Page.
[AltContent: textbox (Flat sides)][AltContent: arrow][AltContent: arrow][AltContent: textbox (arcs)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image2.png
    549
    438
    media_image2.png
    Greyscale

	Oberti et al. teach in figure 2 the use of a pin having substantially rhomboidal cross section with four flat sides connected by arcs of circumference, as labeled.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pin having substantially rhomboidal cross section of JP’463, as modified, to have included four flat sides connected by arcs of circumference, in view of the teachings of Oberti et al., in order to provide an .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent 4865167 to Giorgetti et al.
JP’463, as modified, has inner pin elements arranged closer to the rotation axis having pin elements with cross section with drop shaped edge with two mutually converging flat sides, with a first wider part which connects the diverging ends of the flat sides and a second opposite portion narrower than the first wider part which connects         the converging ends of the flat sides, but is silent with regards to the connections being in the form of arcs of circle. 
[AltContent: textbox (Wider part)][AltContent: arrow][AltContent: textbox (Narrower part)][AltContent: arrow][AltContent: textbox (Flat side)][AltContent: textbox (Flat side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    169
    256
    media_image1.png
    Greyscale


Giorgetti et al. teach in figure 2 the use of pin elements 12 including converging flat sides, as labeled, connected by flat sides connected by arcs of circle with a first 
[AltContent: textbox (Arc on narrower side)][AltContent: arrow][AltContent: textbox (Arc on wider side)][AltContent: arrow]
    PNG
    media_image3.png
    355
    250
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pin having a drop shape of JP’463, as modified, to have included arcs on the wider and narrower side between the flat sides, in view of the teachings of Giorgetti et al., in order to provide an alternate means of .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent Application 2011/0108378 to Leone et al.
JP’463, as modified, teaches in JP’463 the limitation wherein the rank of outer pin elements  arranged further from the rotation axis has pin elements 2 with cross section having a T-shaped or tapered triangle shape cross section edge with a flat base and converging sides mutually connected by connection portions and connected in their diverging ends from the flat base with connection portions, but is silent with regards to the converging sides being arched flanks and the connection portions being arcs of circle.
Leone et al. teach in figure 1a and in paragraph [0011] the limitation wherein said rank of outer pin elements shown at the end of the lead line of 26 in figure 1a arranged further from the rotation axis has pin elements with cross section having a “T’-shaped, or “tapered triangle’-shaped, cross section edge, with a flat base and converging and arched flanks mutually connected by arcs of circle and connected in their diverging ends from the flat base with arcs of circle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the converging sides and connection portions of JP’463, as modified, to have been arched flanks and arcs of circle, respectively, in view of the teachings of Leone et al., in order to provide an alternate .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2000274463 (JP’463) in view of DE-19819425 (DE’425) as applied above, and further in view of US Patent 6161661 to Pahle et al.
Pahle et al. teach in col. 2 line 10 the use of a ventilation duct or air channel of a braking band having a maximum extension in axial direction D2 variable between 10mm and 20 mm or particularly 12mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the maximum extension in axial direction of the ventilation duct of JP’463, as modified, to have been variable between 10mm and 20mm, in view of the teachings of Pahle et al., in order to provide a means of achieving a certain amount of airflow to effect optimal cooling depending on the particular application.  
Examiner notes that Applicant did not provide an explanation of criticality for the particular range of for the axial extension of the ventilation duct.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in new claim 21 which recites wherein all the pin elements have a constant outer surface along their axial lengths from the inner side surface of the first plate to the facing inner side surface of the facing plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the drawings fail to show the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 21.  The limitation in new claim 21 which recites wherein all the pin elements have a constant outer surface along their axial lengths from the inner side surface of the first plate to the facing inner side surface of the facing plate is indefinite.  It is unclear to the Examiner what Applicant means by “constant outer surface along their axial lengths from the inner side surface of the first plate to the facing inner side surface of the facing plate” since the outer surface of the base or root portion of the pins at the inner side surface of the first plate is shown to be slightly enlarged as illustrated in figures 1 and 2 of the instant invention.  It is also noted that the originally filed specification does not mention a constant outer surface along the axial lengths of the pin elements from the inner side surface of the first plate to the facing inner side surface of the facing plate.  
The remaining claims are indefinite due to their dependency from claim 21.

Response to Arguments
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive.  Applicant notes on pg. 12 of the remarks that the Office action objected to the specification and the drawings because of features added in claim 21 and certain claims that depend from claim 21 and further notes that the feature has been amended to overcome the objections.  While Examiner acknowledges that the amendment to the specification overcomes the specification objection, she notes that the drawing objection has been maintained because no changes have been made to the drawings nor to the claim language (regarding all pin elements having a constant outer surface along their axial lengths) not shown in the drawings as explained in the in drawing objection above.  Additionally, the 112 rejection, which relates to the drawing objection, has also been maintained since the amendment to claim 21 merely adds a new limitation but does not amend or particularly address the indefinite claim language. 
With regards to the art rejections, all ranks of the pin elements of JP’463, as modified, avoid circumferentially superimposing their dimension as shown since two pin elements of two different ranks are arranged so as not to reach each other while traveling along a circumference due to the pin elements of one rank being circumferentially staggered from the pin elements of another rank as shown in figure 1 of JP’463 to the same extent that the pin elements of the instant invention are circumferentially staggered, as best understood.
Accordingly, the above rejections have been maintained.   


The previous specification objection has been withdrawn in light of the most recent amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mmb
August 14, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657